DETAILED ACTION
Continued Examination Under 37 CFR 1.114
Applicant's amendments and remarks, filed on March 15, 2021, has been entered. Currently, claims 1-20 are pending with claims 1, 8 and 16 amended. The following is the complete response to the March 15, 2021 communication. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-8 and 11-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Groves et al. (US Pat. Pub. 2013/0110099 A1).
Regarding claim 1, Groves provides for a rotational cryogen delivery device (See figures 1 and 18) comprising a first shaft having a proximal end and a distal end (shaft at 72), a second shaft having a proximal end and a distal end (shaft at 76), a connector coupling the first shaft to the second shaft, the connector including a rotary component connected to the proximal end of 108 being a rotation control element that rotatably couples 72 to 76).
Groves further provides for an opening provided through and extending along a portion of a sidewall of the distal end of the first shaft for delivery of a cryogen onto patient tissue (a single one of the middle two openings at 74 of the shaft 72). The Examiner notes that the claimed “a portion of a sidewall of the distal end of the first shaft” it being taken as a portion of the sidewall of shaft 72 extending from a first side of one of 74 and extending around a partial portion of the circumference of the shaft before and not including a second opening at 74 in the shaft 72. Such an interpretation provides that the opening at the portion extends only partially about a circumference of the first shaft via the single opening 74 of the interpretation not extending fully about the circumference as in figure 18. Further, a remainder of the portion of the sidewall of the distal end of the first shaft would then be solid along the circumference given that the above interpretation only includes the remaining solid portion of the circumference and excludes the second opening.
Groves further provides for a plurality of openings provided through a sidewall of the distal end of the second shaft (the plurality of holes 74 formed by the middle two holes in 76 as in figure 18), each of the plurality of openings configured to be selectively and substantially aligned with the opening provided through the sidewall of the distal end of the first shaft to direct flow of cryogen in a direction of the selectively aligned openings in fluid communication with the patient tissue (see [0051] providing that the embodiment in figure 18 has both a rotational and longitudinally controllable dispersion pattern with the single 74 on 72 being capable of being arranged with plurality of ones 74 on 76 dependent on the rotational and longitudinal position).  
76 within 72 as in figure 18).  
Regarding claim 5, Groves provides that the plurality of openings provided through the second shaft are configured for delivery of the cryogen to the opening of the first shaft (via the 74 in 76 being capable of fluid passing therethrough to the opening 74 in 72).  
Regarding claim 6, Groves provides that the plurality of openings of the second shaft are selectively alignable with the opening of the first shaft when the second shaft extends within the interior bore of the first shaft (via the disclosure in [0051] and the placement of 76 within 72).  
Regarding claim 7, Groves provides that the first shaft comprising a cap (the end portion of 72 is a cap which closes the end of 72), wherein the opening of the first shaft is formed through a sidewall of the cap (see figure 18 with the openings at 74 in 72 being a portion of the cap).  
Regarding claim 8, Groves discloses a catheter (see figures 1 and 18) comprising an outer shaft having a proximal end and a distal end (shaft at 72), an inner shaft having a proximal end and a distal end (shaft at 76), and a connector coupling the outer shaft to the inner shaft, the connector including a rotary component connected to the proximal end of the outer shaft to allow rotation of the outer shaft relative to the inner shaft (see figure 1 and [0058] with 108 being a rotation control element that rotatably couples 72 to 76). 
Groves further provides for an opening provided through and extending along a portion of a sidewall of the distal end of the outer shaft for delivery of a cryogen onto patient tissue (a single one of the middle two openings at 74 of the shaft 72). The Examiner notes that the claimed “a portion of a sidewall of the distal end of the first shaft” it being taken as a portion of the sidewall of shaft 72 extending from a first side of one of 74 and extending around a partial before and not including a second opening at 74 in the shaft 72. Such an interpretation provides that the opening at the portion extends only partially about a circumference of the outer shaft via the single opening 74 of the interpretation not extending fully about the circumference as in figure 18. Further, a remainder of the portion of the sidewall of the distal end of the first shaft would then be solid along the circumference given that the above interpretation only includes the remaining solid portion of the circumference and excludes the second opening.
Groves further provides for a plurality of openings provided through a sidewall of the distal end of the inner shaft (the plurality of holes 74 formed by the middle two holes in 76 as in figure 18), each of the plurality of openings configured to be selectively and substantially aligned with the opening provided through the sidewall of the distal end of the outer shaft to direct flow of the cryogen in a direction of the selectively aligned openings in fluid communication with the patient tissue (see [0051] providing that the embodiment in figure 18 has both a rotational and longitudinally controllable dispersion pattern with the single 74 on 72 being capable of being arranged with plurality of ones 74 on 76 dependent on the rotational and longitudinal position).  
Regarding claim 11, Groves provides that the inner shaft extends within an interior bore of the outer shaft (76 within 72).  
Regarding claim 12, Groves provides that the plurality of openings provided through the inner shaft are configured for delivery of the cryogen to the opening of the outer shaft (via the 74 in 76 being capable of fluid passing therethrough to the opening 74 in 72).  
Regarding claim 13, Groves provides that at least one of the plurality of openings of the inner shaft is aligned with the opening of the outer shaft when the inner shaft extends within the interior bore of the outer shaft (as in figure 18).  
72 is a cap which closes the end of 72), wherein the opening of the outer shaft is formed through a sidewall of the cap (see figure 18 with the openings at 74 in 72 being a portion of the cap).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 3, 9, 10, 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Groves et al. (US Pat. Pub. 2013/0110099 A1) further in view of Kawahara et al. (US Pat. No. 7,896,876 B2).
Regarding claims 2, 3, 9 and 10, while Groves contemplate for a rotation control of the connector (108), Groves fails to provide for the specifics of the connector in claims 2 and 3. 
Kawahara discloses an exemplary manner of providing for the rotation of a first shaft relative to a second shaft, and specifically provides for the use of a rotary component connected at a proximal end of the first shaft to allow rotation of the first shaft relative to the second shaft (see figure 3 providing for the rotary component at 12). Kawahara further provides that the connector further includes a stationary component affixed to the second shaft (11), and that the rotary component is rotatably coupled with the stationary component (as in figure 3 with 11 and 12 rotatably coupled with respect to one another). Therefore, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art at the time of filing to utilize a rotary component for a connector as taught by Kawahara to the device of Groves to provide for an exemplary manner of providing for the disclosed rotation in the Groves of the inner shaft relative to the outer shaft. Kawahara readily provides for such an arrangement to provide for a known arrangement for rotating two shafts relative to one another while also providing for fluid delivery through the inner shaft to a target tissue site.
Regarding claim 15, while Groves provides for the connector and rotary component, Groves fails to provide for the particulars of the connector in claim 15. Kawahara discloses a similar device as that of Groves and specifically provides for a connector including a rotary component, where the connector includes a locking component (via 18 interacting with 17/a/b as in the figures), wherein the locking component comprises a locking element disposed over a 11 disposed over 18), and a cryoseal surrounding the inner shaft (structure of 12 surrounding 3), wherein the cryoseal includes a locking receptacle for receiving the locking element (17a/b).  Therefore, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art at the time of filing to utilize a rotary component for a connector including the locking component, locking element and cryoseal as taught by Kawahara to the device of Groves to provide for an exemplary manner of providing for the disclosed rotation in the Groves of the inner shaft relative to the outer shaft. Kawahara readily provides for such an arrangement to provide for a known arrangement for rotating two shafts relative to one another while also providing for fluid delivery through the inner shaft to a target tissue site.
Regarding claim 16, Groves provides for a cryosurgery system comprising: an outer shaft having a proximal end and a distal end (72), an inner shaft having a proximal end and a distal end (76), and a connector coupling the outer shaft and to the inner shaft (see figure 1 and [0058] with 108 being a rotation control element that rotatably couples 72 to 76).
Groves further provides for Attorney Docket No. 8177CSA0020a through-opening provided through and extending along a portion of a sidewall of the distal end of the outer shaft configured for delivery of a cryogen onto patient tissue (a single one of the middle two openings at 74 of the shaft 72). The Examiner notes that the claimed “a portion of a sidewall of the distal end of the first shaft” it being taken as a portion of the sidewall of shaft 72 extending from a first side of one of 74 and extending around a partial portion of the circumference of the shaft before and not including a second opening at 74 in the shaft 72. Such an interpretation provides that the opening at the portion extends only partially about a circumference of the outer shaft via the single opening 74 of the interpretation not extending fully about the circumference as in figure 18. Further, a remainder of the portion of the sidewall of the distal end of the first shaft would then be solid along the circumference given 
Groves also discloses a plurality of openings provided through a sidewall of the distal end of the inner shaft (the plurality of holes 74 formed by the middle two holes in 76 as in figure 18), each of the plurality of openings configured to be selectively and substantially aligned with the opening provided through the sidewall of the distal end of the outer shaft to direct flow of cryogen in a direction of the selectively aligned openings in fluid communication with the patient tissue (see [0051] providing that the embodiment in figure 18 has both a rotational and longitudinally controllable dispersion pattern with the single 74 on 72 being capable of being arranged with plurality of ones 74 on 76 dependent on the rotational and longitudinal position).  
While Groves contemplates the use of a rotary component (108) and for the inner and outer shafts to rotate relative to one another, Groves is specifically silent with respect to the specific claimed connector and with such including both a rotary component connected to the proximal end of the first shaft to allow rotation of the first shaft relative to the second shaft, and a stationary component affixed to the inner shaft, and the rotary component being rotatably coupled to the stationary component.
Kawahara discloses an exemplary manner of providing for the rotation of an inner shaft relative to an outer shaft, and specifically provides for the use of a rotary component connected at a proximal end of the first shaft to allow rotation of the first shaft relative to the second shaft (see figure 3 providing for the rotary component at 12). Kawahara further provides that the connector further includes a stationary component affixed to the second shaft (11), and that the rotary component is rotatably coupled with the stationary component (as in figure 3 with 11 and 12 rotatably coupled with respect to one another). Therefore, it is the Examiner’s position that it 
Regarding claim 17, Groves provides that the inner shaft extends within an interior bore of the outer shaft (76 in 72).  
Regarding claim 18, Groves provides that the opening provided through the inner shaft is configured for delivery of the cryogen to the opening of the outer shaft (via the opening of 76 as contemplated above capable of passing cryogen to the opening in 72).  
Regarding claim 19, Groves provides that the outer shaft comprises a cap (the end portion of 72 is a cap which closes the end of 72), wherein the opening of the outer shaft is formed through a sidewall of the cap (see figure 18 with the openings at 74 in 72 being a portion of the cap).  
	Regarding claim 20, in view of the combination in the rejection of claim 16 above, Kawahara further provides that the connector is a locking component (via 18 interacting with 17/a/b as in the figures), wherein the locking component comprises a locking element disposed over a locking ring (structure of 11dispoased over 18), and a cryoseal surrounding the inner shaft (structure of 12 surrounding 3), wherein the cryoseal includes a locking receptacle for receiving the locking element (17a/b).  
Response to Arguments
Applicant’s arguments, see pages 8-10 of the Remarks filed March 15, 2021, with respect to the rejection of claims 1-20 under 35 U.S.C. 103 as unpatentable over the combination of LePivert in view of Kawahara have been fully considered and are persuasive. Specifically, Applicant’s amendments to each of claims 1, 8 and 16 to further specify the structure related to the opening in the first shaft has defined over the prior interpretation of LePivert. Therefore, the rejection has been withdrawn.  However, upon further consideration, the following new grounds of rejection have been set forth in the action above:
Claims 1, 4-8 and 11-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Groves et al. (US Pat. Pub. 2013/0110099 A1).
Claims 2, 3, 9, 10, 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Groves et al. (US Pat. Pub. 2013/0110099 A1) further in view of Kawahara et al. (US Pat. No. 7,896,876 B2).

It is the Examiner’s position that the newly proffered rejections fully address each and every limitation set forth in the pending claims for at least the reasoning set forth in the action above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD HUPCZEY, JR whose telephone number is (571)270-5534.  The examiner can normally be reached on Monday - Friday; 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/Ronald Hupczey, Jr./Primary Examiner, Art Unit 3794